                  Case 2:19-cv-02070-RSL Document 38 Filed 07/20/21 Page 1 of 2




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                            FOR THE WESTERN DISTRICT OF WASHINIGTON
                                           AT SEATTLE
 6

 7         ROBERT YOUNG, individually, and as legal
           guardian of I.R.Y., a minor,                      NO. 2:19-cv-02070-RSL
 8
                                       Plaintiffs,           ORDER ON STIPULATED MOTION
 9
                                                             REGARDING CELLULAR
           v.
                                                             PHOTOGRAPHS AND META DATA
10
           MITSUBISHI MOTORS NORTH AMERICA
11         CORPORATION, INC., a California
           corporation; and MITSUBISHI MOTORS
12         CORPORATION, a foreign corporation,

13                                     Defendants.

14
                                                     ORDER
15
                THIS MATTER having come on regularly for hearing upon the stipulation of the parties,
16
     and the Court being fully advised in the premises, now, therefore, it is hereby ORDERED that the
17
     parties jointly stipulate that the meta data corresponding with each photograph is authentic and
18
     accurate as stated in the parties Stipulated Motion Regarding Cellular Photographs and Meta Data.
19
     ///
20
     ///
21

           ORDER ON STIPULATED MOTION RE: META
           DATA - 1
                                                                 CHRISTIE LAW GROUP, PLLC
           (Case No. 2:19-cv-02070 RSL)                         2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
               Case 2:19-cv-02070-RSL Document 38 Filed 07/20/21 Page 2 of 2




 1          Dated this 20th day of July, 2021.

 2

 3                                               THE HONORABLE ROBERT S. LASNIK
                                                 United States District Court Judge
 4
     Prepared and presented by:
 5

 6   By:_ /s/ Micah R. LeBank                    By:      /s/ Megan M. Coluccio
     Micah R. LeBank, WSBA #38047                Robert L. Christie, WSBA #10895
 7   John R. Connelly, Jr., WSBA #12183          Megan M. Coluccio, WSBA #44178
     Jackson R. Pahlke, WSBA #52812              CHRISTIE LAW GROUP, PLLC
 8   CONNELLY LAW OFFICES                        2100 Westlake Avenue N., Suite 206
     2301 North 30th Street                      Seattle, WA 98109
 9   Tacoma, WA 98403                            Phone: 206-957-9669
     Email: jconnelly@connelly-law.com           Email: bob@christielawgroup.com
10   Email: mlebank@connelly-law.com             Email: megan@christielawgroup.com
     Email: jpahlke@connelly-law.com
11                                               Janet L. Hickson (admitted pro hac vice)
     Attorneys for Plaintiff                     Laura M. Booth (admitted pro hac vice)
12                                               SHOOK HARDY & BACON, LLP
                                                 5 Park Plaza, Suite 1600
13                                               Irvine, CA 92614
                                                 Email: jhickson@shb.com
14                                               Email: lbooth@shb.com

15
                                                 Claire M. Hillman (admitted pro hac vice)
16                                               SHOOK HARDY & BACON, LLP
                                                 2555 Grand Blvd.
17                                               Kansas City, MO 64108
                                                 Email: chillman@shb.com
18
                                                 Attorneys for Defendants
19

20

21

       ORDER ON STIPULATED MOTION RE: META
       DATA - 2
                                                       CHRISTIE LAW GROUP, PLLC
       (Case No. 2:19-cv-02070 RSL)                   2100 WESTLAKE AVENUE N., SUITE 206
                                                             SEATTLE, WA 98109
                                                                206-957-9669
